


Exhibit 10.12(b)

 

FIRST LEASE AMENDMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 4th day of December, 2002,
between Penn National Gaming, hereinafter, called “Tenant”, having its principal
place of business at 825 Berkshire Boulevard, Suite 200, Wyomissing,
Pennsylvania 19610 and Wyomissing Professional Center II, Limited Partnership
hereinafter called “Landlord”, having its principal place of business at 825
Berkshire Boulevard., Suite 203, Wyomissing, Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement dated January 25,
2002 which includes Exhibits “A”, “B”, “C”, “E” and “F”, relating to the Leased
Premises located at 855 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania
19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 


1.                                      INCORPORATION.  THE RECITALS SET FORTH
ABOVE ARE INCORPORATED HEREIN BY REFERENCE.


 


2.                                      AMENDMENT.  THIS AMENDMENT IS AN
AMENDMENT TO AND SHALL BE DEEMED AN INTEGRAL PART OF THE LEASE EXCEPT TO THE
EXTENT TO WHICH THE PROVISIONS OF THIS AMENDMENT MODIFY THE PROVISIONS OF THE
LEASE.  THE PROVISIONS OF THE LEASE SHALL REMAIN IN FULL FORCE AND EFFECT.


 


3.                                      DEFINED TERMS.  ALL CAPITALIZED TERMS
USED IN THIS AMENDMENT WITHOUT DEFINITION WHICH ARE DEFINED IN THE LEASE SHALL
HAVE THE MEANINGS SET FORTH IN THE LEASE.


 


4.                                      LEASED PREMISES.  THE FLOOR AREA OF THE
LEASED PREMISES IS INCREASED BY 5,521 RENTABLE SQUARE FEET FROM 4,388 SQUARE
FEET OF RENTABLE FLOOR AREA TO 9,909 SQUARE FEET OF RENTABLE FLOOR AREA.  ALL
LEASE CALCULATIONS, PRO RATIONS AND CHARGES BASED ON RENTABLE SQUARE FEET SHALL
BE CHANGED ACCORDINGLY.


 


5.                                      FIXED ANNUAL MINIMUM RENT:  AS PER
ATTACHED ATTACHMENT AL-1.


 


6.                                      EFFECTIVE DATE.  THE EFFECTIVE DATE FOR
TENANT’S INCREASED SPACE AND RENTAL PAYMENTS SHALL BE MARCH 1, 2003 OR TEN
(10) DAYS FROM THE COMPLETION OF THE CONSTRUCTION TO BE PERFORMED BY LANDLORD’S
CONTRACTOR AS PER ATTACHMENT AL -2 ATTACHED HERETO, WHICHEVER IS SOONER.


 


7.                                      TERM OF LEASE.  THE TERM OF LEASE IS
UNCHANGED ENDING MAY 31, 2012.


 


8.                                      BINDING EFFECT.  THIS AMENDMENT SHALL BE
BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, LANDLORD AND TENANT, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this 4th
day of December, 2002.

 

THIS LEASE AMENDMENT MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE
PRESIDENT OR VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT
SECRETARY, UNLESS THE BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL
OTHERWISE PROVIDE, IN WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION,
AS THE CASE MAY BE, MUST BE FURNISHED TO LANDLORD.

 

 

LANDLORD:

 

 

 

 

WYOMISSING PROFESSIONAL CENTER II,
LIMITED PARTNERSHIP, by its General
Partner, Wyomissing Professional Center II, Inc.

 

 

 

 

 

By:

/s/ Stephen J. Najarian

 

 

 

    Stephen J. Najarian, President

 

 

 

 

 

Date:  December 4, 2002

 

 

 

TENANT:

 

 

 

 

 

 

PENN NATIONAL GAMING, INC., a

ATTEST:

 

Pennsylvania corporation

 

 

 

By:

/s/ Susan M. Montgomery

 

 

By:

/s/ Robert S. Ippolito

 

Name:  Susan M. Montgomery

 

Name:  Robert S. Ippolito

Title:  Assistant to Chairman

 

Title:  Vice President/Secretary/Treasurer

Date:  December 4, 2002

 

Date:  December 4, 2002

 

--------------------------------------------------------------------------------


 

ATTACHMENT A1-1

 

FIXED ANNUAL MINIMUM RENT

 

Rentable SF:

 

9,909

 

Starting Rate PRSF:

 

$

13.00

 

Annual Escalation:

 

2.0

%

 

 

 

 

 

 

 

 

 

Annual Rent

 

Lease Year/

 

Rentable

 

Minimum Rent per

 

 

 

(the “Annual

 

Period

 

Sq.Ft .

 

Rentable Sq. Ft.

 

Monthly Rent

 

Minimum Rent”)

 

3/1/03-5/31/03

 

9,909

 

$

13.00

 

$

10,734.75

 

$

32,204.25

 

Lse Yr 2

 

9,909

 

$

13.26

 

$

10,949.45

 

$

131,393.34

 

Lse Yr 3

 

9,909

 

$

13.53

 

$

11,168.43

 

$

134,021.21

 

Lse Yr 4

 

9,909

 

$

13.80

 

$

11,391.80

 

$

136,701.63

 

Lse Yr 5

 

9,909

 

$

14.07

 

$

11,619.64

 

$

139,435.66

 

Lse Yr 6

 

9,909

 

$

14.35

 

$

11,852.03

 

$

142,224.38

 

Lse Yr 7

 

9,909

 

$

14.64

 

$

12,089.07

 

$

145,068.86

 

Lse Yr 8

 

9,909

 

$

14.93

 

$

12,330.85

 

$

147,970.24

 

Lse Yr 9

 

9,909

 

$

15.23

 

$

12,577.47

 

$

150,929.65

 

Lse Yr 10

 

9,909

 

$

15.54

 

$

12,829.02

 

$

153,948.24

 

 

Notes:

1)                                      The first amount shown in the Annual
Rent column for the period 3/1/03 to 5/31/03 is for that three (3) month period
only, the remaining amounts shown in that column are for the 12 month Lease Year
periods indicated.

2)                                      Monthly Rent shall be pro rated for a
partial month occupancy.

 

--------------------------------------------------------------------------------
